Citation Nr: 0812901	
Decision Date: 04/18/08    Archive Date: 05/01/08

DOCKET NO.  06-11 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Huntington, West Virginia


THE ISSUE

Entitlement to a rating in excess of 30 percent for tinea 
pedis of bilateral feet and onychomycosis of bilateral hands 
and feet.


ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The veteran had active service from October 1974 to October 
1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating decision in 
which the RO granted a rating of 10 percent for tinea pedis 
of bilateral feet and onychomycosis of bilateral hands and 
feet, effective April 30, 2004 (the date of claim).  The 
veteran filed a notice of disagreement (NOD) with the 
assigned rating and effective date in April 2005.  In a 
January 2006 rating decision and statement of the case (SOC), 
the RO increased the rating for the veteran's skin disability 
to 30 percent, effective  February 26, 2004 (the date that he 
had requested); hence, no earlier effective date claim is 
before the Board.  In 2006The veteran filed a substantive 
appeal (via a VA Form 9, Appeal to Board of Veterans' 
Appeals) , in which he requested a higher, 60 percent rating 
for his skin disability.

The RO issued a supplemental statement of the case (SSOC) in 
September 2007.  In October 2007, the veteran submitted a 
statement in support of claim (VA Form 21-4138) with attached 
general medical information from the EmedTV web site relating 
to the side effects and drug interaction of the drug Lamisil.  
The RO forwarded this information to the Board in February 
2008 without issuing another SSOC.  Such would ordinarily 
necessitate a remand.  See 38 C.F.R. §§ 19.31(b), 19.37(a) 
(2007).  Here, however, the evidence submitted is 
substantially similar to other internet-generated general 
medical information relating to Lamisil previously filed and 
specifically considered by the RO in the September 2007 SSOC.  
As this evidence is cumulative of evidence previously 
considered-and, as explained below, does not alter the 
disposition of the claim on appeal-a remand for RO 
consideration of this evidence, in the first instance, is not 
required.  

In his substantive appeal, the veteran requested a hearing 
before a Veterans Law Judge in Washington, D.C., but he 
withdrew this request in his October 2007 statement.



FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  The evidence does not reflect, and the veteran does not 
contend, that his tinea pedis of the feet and onychomycosis 
of the hands and feet affect more than 40 percent of the 
entire body or exposed areas.

3.  Even assuming, arguendo, that the prescription of Lamisil 
tablets constitutes systemic therapy under the applicable 
regulation, such systemic therapy has not been constant or 
near-constant over any 12-month period since the February 26, 
2004 effective date of the award of a 30 percent rating.


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for tinea 
pedis of bilateral feet and onychomycosis of bilateral hands 
and feet are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 4.1, 
4.2, 4.3, 4.7, 4.20, 4.27, 4.118, Diagnostic Code 7806 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2007)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include 
the rating criteria for all higher ratings for a disability), 
as well as information regarding the effective date that may 
be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006). 

The Board also is aware of the s recent decision in Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  In Vazquez-Flores, 
the United States Court of Appeals for Veterans Claims 
(Court) found that, at a minimum, adequate VCAA notice 
requires that VA notify the claimant that, to substantiate an 
increased rating claim: (1) the claimant must provide, or ask 
VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life; (2) if the diagnostic code under which the 
claimant is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or increase 
in severity of the disability and the effect of that 
worsening has on the claimant's employment and daily life 
(such as a specific measurement or test result), the 
Secretary must provide at least general notice of that 
requirement to the claimant; (3) the claimant must be 
notified that, should an increase in disability be found, a 
disability rating will be determined by applying relevant 
diagnostic codes; and (4) the notice must also provide 
examples of the types of medical and lay evidence that the 
claimant may submit (or ask VA to obtain) that are relevant 
to establishing entitlement to increased compensation.  Id. 
at 43-44.

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal, a September 2004 letter provided notice to 
the veteran regarding what information and evidence was 
needed to substantiate the claim for an increased rating for 
tinea pedis and onychomycosis of the hands and feet, as well 
as what information and evidence must be submitted by the 
veteran, what information and evidence would be obtained by 
VA, and the need for the veteran to advise VA of and to 
submit any further evidence that is relevant to the claim.  
The October 2004 RO rating decision reflects the initial 
adjudication of the claim after issuance of that letter.  
Hence, the September 2004 letter met all four of Pelegrini's 
content of notice requirements as well as the VCAA's timing 
of notice requirement.

The January 2006 SOC set forth the criteria for higher 
ratings for the veteran's skin disability under the 
applicable diagnostic code (which suffices for 
Dingess/Hartman).  Also, a November 2007 post-rating letter 
informed the veteran how disability ratings and effective 
dates are assigned and the type of evidence that impacts 
those determinations, indicated that VA would assign a 
disability rating determined by applying relevant diagnostic 
codes and considering the impact of the disability and its 
symptoms on employment, and provided examples of the types of 
medical and lay evidence that the veteran could submit (or 
ask VA to obtain) that could affect how VA assigned a 
disability rating.  The RO did not readjudicate the claim 
after issuance of the November 2007 letter.  However, the 
timing of this notice is not shown to prejudice the veteran.  
As the Board herein denies the increased rating claim, no 
other disability rating or effective date is being, or is to 
be, assigned; thus, there is no possibility of prejudice to 
the veteran under the requirements of Dingess/Hartman.  

The Board further notes that the veteran's substantive appeal 
and October 2007 statement reflect that he understood that, 
in order to be granted a higher, 60 percent rating for his 
skin disability in the absence of evidence of a sufficient 
area being affected, he had to show that his skin disability 
required constant or near constant systemic therapy.  As-
noted in the decision below-the veteran identified the key 
issue on this appeal and argued that the length of time he 
had been prescribed the drug Lamisil met these requirements, 
the Board finds that any error in not providing Vazquez 
notice followed by readjudication of the claim was "cured by 
actual knowledge on the part of the claimant."  See Sanders 
v. Nicholson, 487 F.3d 881, 889 (Fed. Cir 2007). 

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter on appeal.  Pertinent medical 
evidence associated with the claims file consists of the 
veteran's service medical records, VA outpatient treatment 
(VAOPT) records, reports of VA examinations, and medical 
information from the internet regarding the use of Lamisil.  
Also of record and considered in connection with the appeal 
are various written statements submitted by the veteran.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the veteran has been notified and made aware of the evidence 
needed to substantiate this claim, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matters on appeal, at this 
juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2006) (rejecting the argument that the Board lacks authority 
to consider harmless error and affirming that the provision 
of adequate notice followed by a readjudication "cures" any 
timing problem associated with inadequate notice or the lack 
of notice prior to an initial adjudication).  See also ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


II.  Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which provides for 
ratings based on average impairment of earning capacity 
resulting from a service-connected disability.  38 U.S.C.A. § 
1155 (West 2002 & Supp. 2007); 38 C.F.R. Part 4 (2007).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2007).  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2007).

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1 
(2007); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  
Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Nevertheless, the Board acknowledges that a claimant 
may experience multiple distinct degrees of disability that 
might result in different levels of compensation from the 
time the increased rating claim was filed until a final 
decision is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-
510 (2007).  The analysis in the following decision is 
therefore undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods.

The RO assigned the 30 percent rating for the veteran's 
service-connected tinea pedis of bilateral feet and 
onychomycosis of bilateral hands and feet under 38 C.F.R. 
§ 4.118, Diagnostic Codes (DCs) 7899-7806 (2007), which 
indicates that the rated disability is one not listed in the 
rating schedule that is being rated, by analogy, to 
dermatitis or eczema, pursuant to the criteria of DC 7806.  
See 38 C.F.R. §§ 4.20, 4.27 (2007).

Under DC 7806, a 30 percent rating is assigned where 20 to 40 
percent of the entire body or 20 to 40 percent of exposed 
areas are affected, or; systemic therapy such as 
corticosteroids or other immunosuppressive drugs is required 
for a total duration of six weeks or more, but not 
constantly, during a twelve-month period.  The maximum 60 
percent schedular rating is assigned where more than 40 
percent of the entire body or more than 40 percent of the 
exposed areas are affected, or; constant or near-constant 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs is required for a twelve-month 
period.  

Considering the pertinent evidence of record in light of the 
above-noted criteria, the Board finds that the criteria for 
the assignment of a rating in excess of 30 percent for the 
veteran's service-connected skin disability are not met.

The evidence does not reflect, and the veteran does not 
contend, that his tinea pedis of the feet and onychomycosis 
of the hands and feet affect more than 40 percent of the 
entire body or exposed areas.  In fact, the October 2004 VA 
examiner indicated that less than 5 percent of the body and 
of exposed areas were affected.

Rather, the veteran argues that he is entitled to a 60 
percent rating because he has required "near constant" 
systemic therapy during the relevant time period.  
Specifically, in his substantive appeal and October 2007 
statement, the veteran wrote that he took Lamisil tablets for 
180 days or 26 weeks during the course of a year, and that 
this constitutes near constant systemic therapy.  As noted by 
the veteran, neither 38 C.F.R. § 4.118 nor any other 
regulation defines the term "near constant."  The Board 
notes that there does not appear to be a definition of either 
"systemic therapy" or "near-constant" in either the 
applicable regulation or the supplementary information 
accompanying the most recent amendments to the criteria for 
rating disabilities of the skin.  See 67 Fed. Reg. 49590-01 
(July 31, 2002).  In the January 2006 SOC, the RO found that 
the medication required for control of the veteran's skin 
disability warranted a 30 percent rating.  Thus, the RO found 
that the drug prescribed for the veteran's skin disability, 
Lamisil, constituted systemic therapy.  This is a plausible 
interpretation, as DC 7806 gives examples of systemic 
therapy, i.e., "such as corticosteroids or other 
immunosuppressive drugs," but does not limit the definition 
of systemic therapy to these examples.  The internet-
generated material submitted by the veteran prior to the 
September 2007 SSOC, from the Medicinenet and Lamisil web 
sites, reflect that Lamisil is a brand name for the generic 
drug terbafine, which is an oral antifungal agent that can be 
considered systemic therapy.  The VAOPT notes reflect that 
the veteran was prescribed Lamisil tablets and the October 
2004 VA examination report characterizes Lamisil as an "oral 
immunosuppressive," and characterized creams and ointments 
used by the veteran as "topical immunosuppressives."

Even assuming, arguendo, that the prescription of Lamisil 
tablets reflects that the veteran's skin disability required 
systemic therapy, the criteria for a 60 percent rating under 
DC 7806 are not met because this systemic therapy has not 
been constant or near constant during any 12-month period 
since the February 26, 2004 effective date of the award of a 
30 percent rating.  There are multiple references in the 
VAOPT notes to the duration of various prescriptions of 
Lamisil.  A February 2004 VAOPT note indicates a trial of 
Lamisil and that the veteran would return for follow-up in 
three months.  A June 2004 VAOPT note indicated that the 
veteran's onychomycosis was being treated with Lamisil and 
that he would return to the clinic in six months.  A VA drug 
profile that was run in October 2004 indicated that there 
were no prescriptions on file and no pending orders for the 
veteran, and that his next clinic appointment was in December 
2004.  The October 2004 VA examiner noted that the veteran 
had taken oral immunosuppressives for 6 weeks or more during 
the previous twelve months, whereas he had taken topical 
immunosuppressives constantly or near constantly.  A December 
2004 VAOPT note indicates that the veteran had finished the 
three-month Lamisil trial, but continued to have 
onychomycosis of the hands and feet and that the course of 
Lamisil would be repeated for ninety days, with liver enzymes 
being checked in eight weeks.  A February 2007 VAOPT note 
reflects that the veteran's chronic onychomycosis had been 
treated with Lamisil for three months (twelve weeks) two 
years previously, but it did not help.

The veteran estimated that he had taken Lamisil for about 180 
days during the course of one year.  Given the above 
evidence, the Board finds that this is a reasonable estimate.  
However, 180 days is less than half of one year.  Constant 
means "continually occurring or recurring: persistent."  
See Webster's II, New College Dictionary, at 240 (2001).  
Near means "nearly: almost."  Id. at 730.  Thus, the Board 
finds that, for systemic therapy to be near-constant during a 
12-month period, it would have to be used for significantly 
more than half of a year.  This accords with the 
characterization of the October 2004 VA examiner, who 
indicated that the veteran's use of oral immunosuppressives 
was, unlike his use of topical treatments, not constant or 
near constant.  As the evidence, to include the veteran's own 
statements, reflects that he was not prescribed, and did not 
use, Lamisil for more than half of any one year period, the 
Board finds that the veteran's skin disability did not 
require constant or near-constant systemic therapy such as 
corticosteroids of other immunosuppressive drugs during any 
12-month period, as required for a 60 percent rating.

In his October 2007 statement and elsewhere, the veteran also 
argued  that a higher rating is warranted because, during  
the time he took Lamisil, he was subjected to liver tests due 
to the possibility of having side effects.  The RO addressed 
this argument in the September 2007 SSOC, and the internet-
generated medical information submitted by the veteran does 
indicate the possibility of some side effects from Lamisil, 
including liver impairment.  However, the VAOPT records do 
not reflect that the veteran suffered any side effects from 
Lamisil, and the October 2004 VA examination report indicates 
that the veteran did not experience side effects from any 
treatments.  Thus, as there is no evidence of additional 
disability caused by medication taken for the veteran's skin 
disability, the possibility of such side effects does not 
provide a basis for a higher rating.

The Board has considered the applicability of alternative 
diagnostic codes for evaluating the veteran's skin 
disability, but finds that no higher rating is assignable.  
The October 2004 VA examination report indicated that there 
was no urticaria, primary cutaneous vasculitis, erythema 
multiforme, systemic symptoms, benign or malignant neoplasms 
of the skin, acne, or chloracne.  Therefore the diagnostic 
codes applicable to these or other skin disabilities are not 
for application in this case.

The above determinations are based on consideration of 
pertinent provisions of VA's rating schedule.  Additionally, 
there is no showing that the veteran's skin disability 
reflects so exceptional or unusual a disability picture as to 
warrant the assignment of any higher rating on an extra-
schedular basis.  See 38 C.F.R. § 3.321(b)(1) (as cited in 
the January 2006 SOC).  The disability has not objectively 
been shown to markedly interfere with employment (i.e., 
beyond that contemplated in the assigned rating), to warrant 
frequent periods of hospitalization, or to otherwise render 
impractical the application of the regular schedular 
standards.  In the absence of evidence of any of the factors 
noted above, the Board finds that the criteria for invoking 
the procedures set forth in 38 C.F.R. § 3.321(b)(1) are not 
met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).

For all the foregoing reasons, the Board finds that the claim 
for a rating in excess of 30 percent for tinea pedis of 
bilateral feet and onychomycosis of bilateral hands and feet 
must be denied.  In reaching this conclusion, the Board has 
considered the benefit-of-the-doubt doctrine; however, as the 
preponderance of the evidence is against assignment of a 
higher rating, that doctrine is not for application in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002 & Supp. 
2007); 38 C.F.R. § 3.102 (2007); Gilbert v. Derwinski, 1 Vet. 
App. 49, 53-56 (1990).


ORDER

A rating in excess of 30 percent for tinea pedis of bilateral 
feet and onychomycosis of bilateral hands and feet is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


